Case 20-01052 Doc 25 Filed 03/22/21 Entered 03/22/21 15:48:10 Main Document Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF LOUISIANA
                                 NEW ORLEANS DIVISION

   IN RE:                                               §      Case No. 20-11085
   KENYETTA JARELLE LONG                                §
         Debtor                                         §      Chapter 7
                                                        §      Judge Meredith S. Grabill
                                                        §
   LOUISIANA WORKFORCE COMMISSION                       §
        Plaintiff                                       §
                                                        §
   VS.                                                  §      Adv. No. 20-01052
                                                        §
   KENYETTA JARELLE LONG                                §
       Defendant                                        §


                       AGREED FINAL JUDGMENT
      ON COMPLAINT OBJECTING TO DISCHARGEABILTIY OF INDEBTEDNESS

          With regard to the Complaint Objecting to Dischargeability of Indebtedness brought on

   behalf of plaintiff, the Louisiana Workforce Commission, considering the pleadings, the

   stipulations of the parties, representations and agreement of Stacey Wright-Johnson, attorney for

   the plaintiff, and Andrea M. Jeanmarie, counsel for defendant, Kenyetta Jerelle Long, as evidenced

   by their signatures hereto and the applicable law;

          The Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and

   consideration of the Judgment and the relief requested therein being a core proceeding pursuant to

   28 U.S.C. § 157(b)(2); and venue being proper in this district pursuant to 28 U.S.C. §§ 1408 and

   1409; and after due deliberation,

          IT IS HEREBY ORDERED, ADJUDGED, and DECREED that, with regard to the

   claims of the Louisiana Workforce Commission and the stipulation reached by the parties:
Case 20-01052 Doc 25 Filed 03/22/21 Entered 03/22/21 15:48:10 Main Document Page 2 of 2




         1. The $5,160.25 debt defendant, Kenyetta Jerelle Long, owes the Louisiana Workforce

             Commission is nondischargeable and therefore, exempt from discharge in bankruptcy

             under 11 U.S.C. § 523(a)(2)(A).

         2. Each party will bear his own costs of these proceedings.

         3. In the event of default, the plaintiff is authorized and empowered to take all actions

             necessary or appropriate to implement the relief granted in this Judgment.

         4. This Court shall retain jurisdiction over all matters arising from or related to the

             implementation, interpretation, or enforcement of this Judgment.

   Agreed and consented as to both form and substance:

   The Louisiana Workforce Commission                 Southeast Louisiana Legal Services

   By: /s/ Stacey Wright-Johnson                        By: /s/ Andrea M. Jeanmarie
     Stacey Wright-Johnson, #27331                      Andrea M. Jeanmarie #22427
      1001 North 23rd Street                            401 Whitney Avenue, Suite 520
      Baton Rouge, LA 70804                             Gretna, LA 70056
      Phone: (225) 831-2592                             Phone: (504) 374-0977 Ext. 803
      Fax: (225) 342-7596                                Fax: (504)374-0991
      Email: Swright-johnson@lwc.la.gov                 Email: ajeanmarie@slls.org
     Attorney for the Louisiana Workforce Commission    Attorney for Kenyetta Jerelle Long

            New Orleans, Louisiana, March 22, 2021.



                                               MEREDITH S. GRABILL
                                               UNITED STATES BANKRUPTCY JUDGE
